UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 22, 2012 OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd., Suite 3500 Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 2  Financial Information Item2.02. Results of Operations and Financial Condition. On March 22, 2012, OmniComm Systems, Inc. (OMCM or the Company) issued a press release announcing financial results for the year ended December 31, 2011. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Section 9  Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following items are furnished as exhibits to this report: Exhibit No. Description Press Release dated March 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: March 26, 2012 By: /s/ Ronald T. Linares Ronald T. Linares Chief Accounting and Financial Officer
